Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 8 January 2021 have been fully considered but they are not persuasive. 

	I.	Claim Amendment (page 4, lines 13-14)
The Applicant states “Independent claim 1 recites, inter alia, that the opening cover has a change in reflectance increasing from the opening side towards an outer side in a horizontal direction”. However, the claim has not been amended to recite the limitation “that the opening cover has a change in reflectance increasing from the opening side towards an outer side in a horizontal direction”.

II.	Anticipation (page 4, line 15 through page 5, line 10)
The Applicant argues that WO ‘322 does not anticipate claim 1.
In response, 
a	The rejection of claim 1 is as applied, argued and disclosed in the previous office action, and incorporated herein.
.
c.	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

III.	Obviousness (page 5, line 11 through page 6, line 15)
a.	The Applicant argues “… that this statement is ambiguous since the stated rejection is that “Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015133322 (hereinafter WO ‘322) (using US 2016344007 as translation) (hereinafter US ‘007)” (see page 3 of the Office Action, emphasis added). Also, the Examiner admits that “The rejection of claims 1-7 under 35 U.S.C. 103 as being unpatentable over Toyoda (US 20140147726) has been withdrawn in view of Applicants’ Amendment” (see page 2 of the Office Action). 
The rejection of claim 1-7 under 103 over Toyoda (US 20140147726) was withdrawn in view of Applicant arguments submitted17 July 2021. These arguments do not appear to apply the current rejection of claims 1, 3-4 and 6-7 under 103 over 
b.	Claim 1 was not rejected under 102 as anticipatory or, in the alternative, under a 103 as obvious. A single rejection under 103 was made based on the Examiners interpretation of the claim.
c.	A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC: 
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102  and 103  rejection is appropriate for these types of claims as well as for composition claims. See MPEP 2112.III.
However, a single rejection under 103 was made based on the Examiners interpretation of the claim.
35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255). See MPEP 2112.V.
However, the current rejection is based on ‘prima facie obviousness’ under 35 U.S.C. 103, based on the Examiners interpretation of the claim.
e.	Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

IV.	Claimed Ranges (page 6, line 16 through page 7, line 7)
The Applicant argues, WO ‘322 does not provide any evidence of an efficacy of the particulate binder having the volume average particle size D50 of less than 0.37 pm. Thus, the teachings of WO ‘322 do not invite optimization by one of skill in the art.”
In response,

In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See MPEP 2144.05.I.

V.	Advantageous Effects (page 7, lines 8-23)
The Applicants argue “ the volume-average particle diameter of the water-insoluble polymer recited in claim 1 leads to advantageous effects of allowing the functional layer to have increased resistance to vibration-causing detachment of components in electrolyte solution, preventing detachment (fall) of the non-conductive particles from the functional layer when the functional layer is not immersed in electrolyte solution, and improving adhesion of the functional layer to, thereby, increase peel strength and heat contraction resistance. 
In response to applicant's argument that, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Thus, US ‘007 appears to be concerned with preventing detachment (falling) of the non-conductive particles from the function layer (porous membrane), and improving adhesion of the functional layer (see also paragraph [0066] which discloses that the particulate binder provides the following advantages. That is, the binding property of the porous membrane improves, and the strength against mechanical forces applied to a separator or electrode including the porous membrane for secondary batteries according to the present invention during handling such as winding and transportation can be improved.  Furthermore, since the particulate binder is in a shape of particles, binding thereof to the non-conductive particle in the porous membrane is effected not over an area but at a point.  This enables pores in the porous membrane to increase in size, thereby allowing a secondary battery to have reduced internal resistance.
	Further, US ‘077 discloses …”Thus, peel strength and thermal shrinkage 
Thus, US ‘007 appears to be concerned with increasing peel strength and heat (thermal) contraction (shrinkage) resistance.

	VI.	No Teaching, Suggestion or Motivation to Combine (page 8, lines 11-15)
	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
	Like the claimed invention, WO ‘322 is concerned with a composition for a secondary battery functional layer (porous member) that provides advantages similar to those instantly disclosed.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3-4 and 6-7 stand rejected under 35 U.S.C. 103 as being unpatentable over WO2015133322 (hereafter WO ‘322) (using US 2016344007 as translation)(hereafter US ‘007).
Claim 1: 	WO’322 disclose a composition for non-aqueous secondary battery (US ‘007, paragraphs [0170]-[0173] and [0176]) functional layer (US ‘007, paragraphs [0117]-[0121]), comprising: 
non-conductive particles (US ‘007, paragraphs [0021]-[0033]); 
a water-soluble polymer comprising 70% by mass or more and 99% by mass or less of a (meth)acrylamide monomer unit ( 80% by weight - 99% by weight as per US 
a water-insoluble polymer (i.e. a binder) having a volume-average particle diameter of 0.01 µm or more and 0.30 µm or less (US ‘007, paragraph [0099]). See also entire document.
Given that the water-soluble polymer of Toyoda is similar in composition to that instantly disclosed, the water-soluble polymer of Toyoda renders obvious a water-soluble polymer having a degree of swelling in electrolyte solution of greater than 1.0 time and 2.0 times or less.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of Toyoda to comprise a water-soluble polymer having a water-soluble polymer having a degree of swelling in electrolyte solution of greater than 1.0 time and 2.0 times or less.
One having ordinary skill in the art would have been motivated to make the modification to provide a composition for porous membranes of secondary batteries that would have had a low residual moisture content, enabled application to be easily performed, and allowed for manufacture of a porous membrane capable of functioning as a separator that would have improve battery performances such as high-temperature cycle property (US ‘007, paragraphs [0006]-[0007]).
Claim 3:	The rejection of claim 3 is as set forth above in claim 1 wherein WO ‘322 further discloses that the water-soluble polymer comprises 0.01% by mass 
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein given that the water-soluble polymer of WO ‘322 is similar in composition to that instantly disclosed, the water-soluble polymer of WO ‘322 renders obvious a water-soluble polymer having a degree of swelling in electrolyte solution of greater than 1.0 time and 3.0 times or less. 
Claim 6:	The rejection of claim 6 is as set forth above in claim 1 wherein WO ‘322 further discloses non-aqueous secondary battery functional layer formed using the composition for non-aqueous secondary battery functional layer (US 007, abstract). 
Claim 7:	The rejection of claim 7 is as set forth above in claims 1 and 6 wherein WO ‘322 further discloses a non-aqueous secondary battery comprising the non-aqueous secondary battery functional layer (US ‘007, abstract).

5.	Claim 5 stands rejected under 35 U.S.C. 103 as being unpatentable over WO2015133322 (hereafter WO ‘322) (using US 20163440-7 as translation)(hereafter US ‘007) as applied to claim 1 above, and further in view of Toyoda (US 20140147726).
WO ‘322 is as applied, argued, and disclosed above and incorporated herein.
Claim 5:	WO ‘322 does not disclose that composition comprises the water-insoluble polymer in an amount 0.1 times or more and 2.5 times or less the amount of the water-soluble polymer by mass.
Toyoda discloses a composition for non-aqueous secondary battery functional layer, wherein the composition comprises the water-insoluble polymer in an amount 0.1 times or more and 2.5 times or less the amount of the water-soluble polymer by mass (paragraph [0094]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composition of WO ‘322 by incorporating the amount of water-insoluble polymer as taught by Toyoda.
One having ordinary skill in the art would have been motivated to make the modification to provide a porous membrane that would have had a high adhesion  strength to a separator, thus improving the high temperature cycle property and rate property of the secondary battery (paragraph [0306]).

Double Patenting
6.	The rejection of claims 1 and 3-7 on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4 and 6-8 of U.S. Patent No. 10,570,235 in view of US 20140147726 has been withdrawn.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Correspondence
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729